DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-10 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruckler et al (US 9,333,004), hereinafter Bruckler.

Regarding claim 1, Bruckler discloses an electrosurgical instrument (Fig. 1, item 10), comprising:
a first branch (Fig. 1, item 22) and a second branch (Fig. 1, item 24) that are pivotably arranged about a pivot axis (Col. 5, lines 17-25) at a pivot joint (Col. 5, lines 17-25), wherein the pivot joint comprises a support pin (Fig. 2, item 40) and a support cavity (Fig. 2, item 39), and
a seal (Fig. 2, item 50) that completely surrounds the support pin (Fig. 4, seal 50 surrounds support pin 40) in a circumferential direction about the pivot axis (Fig. 4) and sealingly abuts the first branch (Fig. 4, item 22) and the second branch (Fig. 4, item 24).


Regarding claim 3, Bruckler discloses the electrosurgical instrument wherein the first branch comprises a first abutment surface (Fig. 4, item 22) for the seal (Fig. 4, abutment surface of first branch 22 contacts seal 50) and wherein the second branch comprises a second abutment surface (Fig. 4, item 24) for the seal (Fig. 4, abutment surface of second branch 24 contacts seal 50).

Regarding claim 4, Bruckler discloses the electrosurgical instrument further comprising at least one distance element (See annotated Fig. 4 below) that extends in an axial direction parallel to the pivot axis (S) and defines an axial distance (See annotated Fig. 4 below) between the first abutment surface and the second abutment surface (See annotated Fig. 4 below).

    PNG
    media_image1.png
    709
    461
    media_image1.png
    Greyscale

Regarding claim 5, Bruckler discloses the electrosurgical instrument wherein the at least one distance element (See annotated Fig. 4 above) is rigidly connected with one of the branches (Fig. 4, distance element is rigidly connected with first branch 22).

Regarding claim 6, Bruckler discloses the electrosurgical instrument wherein the at least one distance element comprises an end surface (See annotated Fig. 4 below) at a free end that forms a friction bearing surface (See annotated Fig. 4 below) and abuts the first branch or the second branch (See annotated Fig. 4 below).

    PNG
    media_image2.png
    605
    474
    media_image2.png
    Greyscale

Regarding claim 8, Bruckler discloses the electrosurgical instrument wherein the seal (Fig. 4, item 50) comprises an axial thickness (Fig. 4, seal 50 has axial thickness 53, 54) in an undeformed initial condition that is larger than the axial distance (See annotated Fig. 4 above).

Regarding claim 9, Bruckler discloses the electrosurgical instrument further comprising a depression (Fig. 2, item 39) in the first branch and/or the second branch for reception of the seal (Fig. 4).

Regarding claim 10, Bruckler discloses the electrosurgical instrument wherein the seal has a rectangular cross-section (Fig. 4, seal elements 53 and 54 have rectangular cross sections).

Regarding claim 14, Bruckler discloses the electrosurgical instrument wherein the support pin is connected in a torque-proof manner with the first branch (Fig. 4, support pin 40 is connected securely with first branch 22 such that the connection is torque-proof) or the second branch and is rotatably supported in a support cavity (Fig. 2, item 39) of the respective other of the second branch or the first branch.

Regarding claim 15, Bruckler discloses the electrosurgical instrument further comprising an area between the support cavity and the support pin that is sealed by an additional seal element (Fig. 4, item 60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bruckler in view of Boudreaux (US 10,893,914).

Regarding claim 2, Bruckler is silent about the electrosurgical instrument wherein the seal is elastically deformed in an axial direction parallel to the pivot axis.
	However, Boudreaux teaches an electrosurgical instrument (Fig. 2) wherein the seal (Fig. 3, item 1222) is elastically deformed in an axial direction parallel to the pivot axis (Col. 8, lines 40-60).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Bruckler and Boudreaux to modify the instrument of Bruckler to include the elastically deformable seal of Boudreaux.  A person of ordinary skill in the art would have been motivated to make such change in order to permit close contact of the first branch and second branch.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bruckler in view of Baxter III et al (US 2014/0214019), hereinafter Baxter.

Regarding claim 7, Bruckler is silent about the electrosurgical instrument wherein the at least one distance element comprises at least three distance elements that are arranged at a distance with respect to each other in the circumferential direction about the pivot axis.
However, Baxter teaches an electrosurgical instrument (Fig. 1, item 10) wherein the at least one distance element (Fig. 4, item 80) comprises at least three distance elements (Fig. 4, item 80) that are arranged at a distance with respect to each other in the circumferential direction about the pivot axis (Para. 0100).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Bruckler and Baxter to modify the instrument of Bruckler to include at least three distance elements of Baxter.  A person of ordinary skill in the art would have been motivated to make such change in order to firmly and securely grip the tissue.

Claim 11 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bruckler in view of Ding (US 2016/0157921).

Regarding claim 11, Bruckler is silent about discloses the electrosurgical instrument further comprising a knife guide cavity in the first branch and/or the second branch, in which a knife is movably supported in a movement direction in a guided manner.
However, Ding teaches an electrosurgical instrument (Fig. 2A, item 10’) further comprising a knife guide cavity (Fig. 2B, items 215, 225) in the first branch (Fig. 2A, item 210) and/or the second branch (Fig. 2A, item 220), in which a knife (Fig. 2B, item 84) is movably supported in a movement direction in a guided manner (Para. 0034-0036).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having teaches of Bruckler and Ding to modify the instrument of Bruckler to include the knife of Ding.  A person of ordinary skill in the art would have been motivated to make such change in order to accurately sever after the tissue has been sealed (Ding, Para. 0005).

Regarding claim 12, Bruckler is silent about the electrosurgical instrument wherein the support pin is arranged offset to the knife guide cavity.
However, as combined above, Ding teaches the electrosurgical instrument wherein the support pin is arranged offset to the knife guide cavity (Fig. 2A, knife guide cavity 215, 225 is offset from support pin 250).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bruckler in view of Garrison et al (US 2013/0190753), hereinafter Garrison.

Regarding claim 13, Bruckler is silent about the electrosurgical instrument further comprising a biasing element that urges the first branch and the second branch toward each other in an axial direction parallel to the pivot axis.
However, Garrison teaches an electrosurgical instrument (Fig. 1A, item 10) further comprising a biasing element (Fig. 2, item 204) that urges the first branch (Fig. 2, item 120) and the second branch (Fig. 2, item 110) toward each other in an axial direction parallel to the pivot axis (Para. 0040-0043).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Bruckler and Garrison to modify the instrument of Bruckler to include the biasing element of Garrison.  A person of ordinary skill in the art would have been motivated to make such change in order to generate a consistent, uniform sealing pressure to seal the tissue (Garrison, Para. 0040).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731